DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Drawings: 
The Examiner accepts the correction to the drawings and accepts after verification the statement of no new matter added by the correction, on page 8 of Applicant’s arguments filed by the Applicant on 04/29/2022. Hence, the Examiner withdraws the objection to the drawings.
Specification: 
The Examiner accepts the correction to the specification on pages 8 & 9 of Applicant’s arguments filed by the Applicant on 04/29/2022 and withdraws the objection to the specification.
112(b): 
The Examiner accepts Applicant’s arguments with respect to the 112 (b) rejection of claim 5, on page 9 of Applicant’s arguments filed by the Applicant on 04/29/2022, as pertaining to a TMR of 150% and withdraws the 112 (b) rejection of claim 5.
The Examiner understands Applicant’s arguments with respect to the 112 (b) rejection of claim 10, on page 9 of Applicant’s arguments filed by the Applicant on 04/29/2022. However, the Examiner maintains the 112 (b) rejection of claim 10 in light of Applicant’s explanation because the current claim language doesn’t support Applicant’s explanation regarding the fact that annealing is done to/due to a previous MRAM run in a production-based chamber. The Examiner further suggests clear claim language (in light of/in response to Applicant’s arguments) for claim 10 such as: The method of claim 1, further comprising: performing the method of claim 1 after an annealing process of a previous magnetoresistive random-access memory (MRAM) structure in the process chamber.
Regarding the 112(b) rejection of claim 11, Applicant’s arguments (page 10) pertaining to forming a metal oxide layer on interior surfaces of the multiple cathode process chamber are persuasive. Hence, the 112(b) rejection of claim 11, as well as dependent claims 12-15, has been withdrawn.
Regarding the 112(b) rejection of claim 18, Applicant’s arguments (pages 10-11) seem to read towards claim 10, rather than claim 18. As claim 18 is similar in scope to that of claim 5, and Applicant’s arguments with respect to claim 5 were persuasive, the 112(b) rejection of claim 18 is withdrawn for the same reasons.
103: 
In response to Applicant’s arguments regarding the 103 rejection of claim 1, on pages 11 & 12 of Applicant’s arguments filed by the Applicant on 04/29/2022, the Examiner asserts that Lin does not teach away from RF sputtering deposition of an MgO tunnel barrier layer. Lin explicitly refers to the NPL by Tsunekawa et al in the prior art section (col. 2 lines 44-56) stating “Tsunekawa et al. "Giant tunneling magnetoresistive effect in low resistance CoFeB/MgO(001)/CoFeB magnetic tunnel junctions for read-head applications", Appl. Phys. Lett. 87, 072503 (2005) describe a TMR device with an MgO barrier layer comprising Mg/MgO films wherein the Mg film as thin as 0.1 nm is deposited by a DC sputtering method and the MgO film is RF sputter deposited from an MgO target. Although this prior-art process for forming the barrier layer comprising the Mg/MgO films results in a TMR device that exhibits reasonably high ∆R/R and reasonably low RA, the antiferromagnetic pinning and ferromagnetic free layers used in this prior-art process are not suitable for the TMR device to function properly.”. It is worth mentioning that the TMR ratio reported in that 2005 NPL is 138% which is close to the TMR percentage of 150% as claimed in dependent claim 5 of Applicant’s claimed invention. Lin further explicitly states in the same section (col. 2 lines 57-61) “What is needed is a method for forming an MgO barrier layer that results in a TMR device exhibiting even higher ∆R/R and even lower RA while maintaining good antiferromagnetic and ferromagnetic properties for the TMR device to function properly.”. Hence, Lin’s invention is not about teaching away from RF sputtering deposition of an MgO barrier layer because it yields poor TMR values as alleged by Applicant’s arguments, but to achieve a TMR device that maintains good antiferromagnetic and ferromagnetic properties for the TMR device to function properly, with even higher than a TMR ratio of 138%. 
Thus, the Examiner maintains the 103 rejection of claim 1. However, as would be seen below in regards to claim 9, the Examiner would suggest at that point amending claim 1 to include claim 9 for possible allowance of claim 1.
In response to Applicant’s arguments to the 103 rejection of claim 5, on pages 12 & 13 of Applicant’s arguments filed by the Applicant on 04/29/2022, the Examiner understands and agrees with the 150% TMR value of claim 5 as stated above in the response to the 112 (b) rejection of claim 5. However, the Examiner maintains the 103 rejection of claim 5 because a prima facie case of obviousness has been established as asserted in the response above to the arguments regarding the 103 rejection of claim 1 (MPEP 2112.01).
Regarding the 103 rejection of claim 9, Applicant’s arguments are persuasive and the rejection is withdrawn.
In response to Applicant’s arguments with respect to the 103 rejection of claim 16, on page 13 of Applicant’s arguments filed by the Applicant on 04/29/2022, the Examiner asserts that the use of a non-transitory computer readable medium for speedy processing and increased reliability is widely known in the industry at this day and age. However, the Examiner accepts Applicant’s arguments with respect to the oxygen flow rates for the same reasons as in claim 9 above. Hence, the Examiner withdraws the 103 rejection of claim 16 and its dependent claims 17-20.
In response to Applicant’s arguments with respect to the 103 rejection of claim 10, on pages 14 & 15 of Applicant’s arguments filed by the Applicant on 04/29/2022, the Examiner maintains the 103 rejection of claim 10 in light of the 112 (b) response of claim 10 above, because Siddik et al teaches the annealing of an Mgo tunnel barrier layer which is part of an MRAM structure, and that reads on the claim language as currently written.
The Examiner accepts Applicant’s arguments with respect to the 103 rejection of claim 11, on pages 15 & 16 of Applicant’s arguments filed by Applicant on 04/29/2022, as pertaining to the pasting oxygen flow rate and forming a magnesium oxide (MgO) layer by sputtering an MgO target using radio frequency (RF) power after pasting the metal oxide layer on the interior surfaces of the multiple cathode process chamber, and withdraws the 103 rejection of claim 11 and its dependent claims 12-15.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation: “performing the method of claim 1 after annealing of a magnetoresistive random-access memory (MRAM) structure”. It is unclear, because the first and second MgO tunnel barrier layers in claim 1 are already existing and part of a MRAM structure.
For examination purposes, the limitation is construed to require an annealing step after forming the second MgO layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al, US 7,488,609 (hereinafter Lin) in view of Park et al, US 2019/0123263 (hereinafter Park).
Regarding Claim 1, Lin teaches (Figs. 3-5) a method of increasing tunnel magnetoresistance (TMR), comprising: 
forming a first magnesium oxide (MgO) layer (230a) by sputtering an MgO target (Col. 7, lines 56-65);
exposing the first MgO layer (230a) to oxygen (320); 
and forming a second MgO layer (230b) on the first MgO layer (230a) by sputtering the MgO target (Col. 6, lines 14-18) using RF power (Col. 6, lines 14-18).
Lin does not teach forming a first magnesium oxide (MgO) layer by sputtering an MgO target using radio frequency (RF) power.
However, in analogous art, Park teaches (Figs. 1 & 3) forming a first magnesium oxide (MgO) layer by sputtering an MgO target using radio frequency (RF) power (30 teaches a tunnel barrier structure with first and second MgO tunnel barrier layers 32 & 34 formed by RF sputtering [0041]).
It would have been obvious for a person of ordinary skill in the art at the time of filing to replace Lin's DC magnetron sputtering of the first MgO layer with Park's radio frequency (RF) sputtering of the first MgO layer in order to provide an MRAM device with uniform resistivity distribution, as taught by Park [0010].
Regarding Claim 2, Lin teaches the method of claim 1, wherein the first MgO layer (230a) and the second MgO layer (230b) have an approximately equal thickness (Col. 5, lines 32-34).
Regarding Claim 3, Lin teaches the method of claim 1, wherein the first MgO layer (230a) is formed on a magnetic layer (220) of a magnetoresistive random-access memory (MRAM) (Col. 4, lines 63-67) structure.
Regarding Claim 4, Lin teaches the method of claim 1, wherein the first MgO layer (230a) and the second MgO layer (230b) form a tunnel layer (Col. 1, lines 13-19) of a magnetoresistive random-access memory (MRAM) (Col. 4, lines 63-67) structure.
Regarding Claim 5, Lin teaches the method of claim 4 (230; Col. 1, lines 13-19; Col. 4, lines 63-67)
Lin as modified by Park does not explicitly teach wherein the tunnel layer has a TMR value of at least approximately 150% within 0.5kwh of a process chamber burn-in. 
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01I). In this case, a tunnel layer of an MRAM device made by process of Claim 1 will similarly show a 50% increase in TMR within 0.5 kwh of a process chamber burn-in.
Regarding Claim 6, Lin teaches the method of claim 1, further comprising: exposing the first MgO layer (230a) with oxygen (320) for approximately 5 seconds to approximately 20 seconds (Col. 6, lines 45-57 & Col. 6, lines 66-67 to Col. 7, lines 1-3).
Regarding Claim 7, Lin teaches the method of claim 1, wherein the first MgO layer (230a) is exposed to oxygen (320) for approximately 10 seconds (Col. 6, lines 45-57 & Col. 6, lines 66-67 to Col. 7, lines 1-3).
Regarding Claim 8, Lin teaches the method of claim 1, further comprising: performing the method of claim 1 after cleaning (Col. 6, lines 10-14) or periodic maintenance of a process chamber (Cleaning and periodic maintenance of a process chamber is an inherent periodic activity).
Claim 10, as best understood based on the 35 U.S.C. 112(b) issue identified above, is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Siddik et al, US 10,439,131 B2 (hereinafter Siddik).
Regarding Claim 10, Lin teaches the method of claim 1, further comprising: performing the method of claim 1 (Figs. 3-5, Col. 7, lines 56-65, & Col. 6, lines 14-18).
Lin does not teach after annealing of a magnetoresistive random-access memory (MRAM) structure.
Siddik teaches forming a tunnel barrier structure after annealing of a magnetoresistive random-access memory (MRAM) structure (Col. 4, lines 24-35).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Siddik of annealing for the purpose exhibiting a higher TMR (Col. 4, lines 24-35).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable over the prior art in combination or alone, if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Thus, the Examiner suggests amending claim 1 to include claim 9 for possible allowance of claim 1 and its dependents by virtue.
Claim 11 in its amended form is allowed over the prior art because the pasting oxygen flow rate and forming a magnesium oxide (MgO) layer by sputtering an MgO target using radio frequency (RF) power after pasting the metal oxide layer on the interior surfaces of the multiple cathode process chamber isn’t found in the prior art, neither in combination nor alone.
Claims 12-15 are also allowed by virtue of their dependency on claim 11.
Claim 16 is allowed over the prior art because the oxygen flow rates limitation isn’t found in the prior art, neither in combination nor alone.
Claims 17-20 are also allowed by virtue of their dependency on claim 16.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER M ELMARHOUMI whose telephone number is (571)272-3557. The examiner can normally be reached M-Th 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER M ELMARHOUMI/               Examiner, Art Unit 2826                                                                                                                                                                                         	05/13/2022

/DAVIENNE N MONBLEAU/               Supervisory Patent Examiner, Art Unit 2826